Exhibit 10.1

 

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLERS AND BEARS NO RELATIONSHIP
TO THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE
SHARES, OR ANY OTHER CRITERIA.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 17th day of October,
2017 by and among Sprit International, Inc., a Nevada corporation (the
“Company”), Kimho Consultants Company Limited, a Hong Kong limited liability
company (the “Purchaser”), and Zur Dadon, as the selling stockholder (the
“Seller”). Seller owns 4,000,000 shares (collectively, the “Shares”),
representing 78.3% of the issued and outstanding shares of common stock of the
Company. Purchaser desires to purchase from Seller, and Seller is willing to
sell the Shares, subject to the terms and conditions contained in this
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Purchase and Sale. The Seller hereby agree to sell to the Purchaser and the
Purchaser, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agree to purchase
from the Seller the Shares of the Company, representing 78.3% of the Company’s
total issued and outstanding shares of common stocks for a total purchase price
of Four Hundred and Thirty Thousand (“$430,000”)(the “Purchase Price”), payable
in immediately available funds in United States currency. Purchaser and Seller
acknowledge and accept that the trading price of the Shares may decrease or
increase subsequent to the sale of the Shares. Purchaser and Seller waive claims
to any losses as a result of the sale of the Shares.

 

2.Closing. The Closing of the purchase and sale of the Shares shall occur upon
the satisfaction or waiver of all conditions set forth below, but no later than
5 PM EST October 11, 2017, or such other date as may be mutually agreed by the
parties in writing.

 

2.1.Condition Precedent. As a condition precedent to the obligations of the
Purchaser to purchase the Shares, the Purchaser shall have conducted a due
diligence review of the Company and its books and records to its full
satisfaction.

 

2.2.Seller/Company Deliverables: Unless waived in writing by Purchaser, the
Seller and the Company shall:

 

2.2.1.Prior to the Closing:

 

2.2.1.1.        Cause the Company to timely file a Current Report on Form 8-K
disclosing the entry by the Seller of this Agreement;

 

2.2.1.2.        Deliver to the Escrow Agent (as defined herein below) (or
designee) by overnight delivery, the certificates for the Shares, along with a
duly executed stock power and Company’s indemnity letter in lieu of medallion
guarantee for each such certificate (collectively “Sales Documents”), and the
Company Books and Records listed in Exhibit B unless otherwise agreed to in
writing by the parties;

 

2.2.2.On or prior to the Closing, deliver to the Purchaser:

 

2.2.2.1.       Confirmation of payment in full of all loans and payables of the
Company, including without limitation, those made by affiliates of the Company;

 

2.2.2.2.        Signed resignation letters of all existing officers and
directors of the Company;

 



 

 

 

2.2.2.3.        Executed Board consents appointing designees of the Purchaser as
directors and officers of the Company;

 

2.2.2.4.        All Edgar codes of the Company necessary to make filings with
the Securities and Exchange Commission;

 

2.2.2.5.        Contact information of service providers of the Company
necessary to comply with SEC rules and regulations and to maintain the quotation
on over the counter bulletin board listed in Exhibit C;

 

2.2.2.6.        Confirmation from the Company’s auditor that it has received all
information and records desirable and necessary to audit the financial
statements (and notes) for the quarterly period ended September 30, 2017; and

 

2.2.2.7.        Written confirmation from the Company’s stock transfer agent
that it has received all documentation necessary to effectuate the transfer of
stock certificates representing the Shares to the Purchaser, including the
issuance of stock certificates representing the Shares to the Purchaser or its
designee.

 

2.3.Purchaser Deliverables: On or prior to the Closing, the Purchaser shall
deliver: (i) the Purchase Price to the Escrow Agent; and (ii) upon the
satisfaction of the terms set forth in Section 2.2 hereof as determined by
Purchaser in its discretion, written acknowledgement that Purchaser is satisfied
with the results of their due diligence review of the Company and its books and
records.

 

2.4.Payment of Purchase Price The parties acknowledge that Purchasers have
already deposited the Purchase Price with McMurdo Law Group, LLC (the “Escrow
Agent”), to be held in escrow by Escrow Agent pending the Closing. At the
Closing, Escrow Agent shall pay, and Purchasers shall cause Escrow Agent to pay,
the Purchase Price as follows:

 

2.4.1.Four Hundred and Five Thousand ($405,000), be released immediately at the
Closing to the Seller, and in accordance with the wire transfer instructions for
the Seller set forth on Exhibit E.

 

2.4.2.The remaining Twenty Five Thousand ($25,000) will be released immediately
upon the filing of the Company’s quarterly report on Form 10-Q for the period
ended September 30, 2017 (the “Immediate Report”) to the Seller, and in
accordance with the wire transfer instructions for the Seller set forth on
Exhibit E, provided that such Immediate Report is timely filed with the
Securities and Exchange Commission (“SEC” or the “Commission”). In the event
that the Immediate Report is not timely filed with the SEC, Purchasers shall
notify the Escrow Agent in writing to release $25,000 to the Purchaser or as
otherwise instructed in the release notice within 5 business days upon the
occurrence of such failure. The Escrow Agent shall notify the Seller within 2
business days upon receipt of the release notice. The Seller shall notify the
Purchasers and the Escrow Agent in writing within 5 business days upon the
receipt of such notification from the Escrow Agent if it considers itself has
satisfied its obligation under Section 3.14 of this Agreement and thus disputes
such release. If the Seller timely notifies the Escrow Agent about the dispute,
the Escrow Agent shall withhold $25,000 until the dispute is resolved and the
Seller and Purchasers have to come to a mutual agreement about the release of
$25,000. If the Seller does not or fails to notify the Escrow Agent within 5
business days of the receipt of the notice from the Escrow Agent, the Escrow
Agent shall promptly release $25,000 pursuant to the release notice from the
Purchasers.

 



 

 

 

3.Representations, Warranties and Covenants of the Company and the Seller. Each
of the Company and the Seller hereby severally and jointly represents, warrants
and promise to each of the following as of the date hereof and the Closing Date:

 

3.1.        Corporate Existence and Power. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation. The Company has the requisite
corporate power and authority to carry on its business as presently conducted
and as currently proposed to be conducted, to own and operate its properties and
assets, to execute and deliver this Agreement, and to carry out the provisions
of this Agreement. The Company is duly qualified to do business and is in good
standing as a foreign company in all jurisdictions in which the nature of its
activities and of its properties makes such qualification necessary, except for
those jurisdictions in which failure to do so would not have a material adverse
effect on the Company or its business.

 

3.2.         Subsidiaries. The Company does not own or control any equity
security or other interest of any other corporation, partnership, limited
liability company or other business entity. The Company is not a participant in
any joint venture, partnership, limited liability company or similar
arrangement. Since its inception, the Company has not consolidated or merged
with, acquired all or substantially all of the assets of, or acquired the equity
securities of or any interest in any corporation, partnership, limited liability
company or other business entity.

 

3.3.        Authorization; No Contravention. The execution, delivery and
performance by Seller of this Agreement and the transactions contemplated hereby
(a) have been duly authorized by all necessary action of the Seller and the
Company, (b) do not violate, conflict with or result in any breach or default of
(or with due notice or lapse of time or both would result in any breach, default
or contravention of), or the creation of any lien under, any contractual
obligation of the Seller or the Company or any requirement of law applicable to
the Company, and (d) do not violate any judgment, injunction, writ, award,
decree or order (collectively, “Orders”) of any governmental authority against,
or binding upon, the Company. There are no actions, subpoenas, suits,
proceedings, claims, complaints, disputes, arbitrations or investigations
(collectively, “Claims”) pending, initiated, or, to the knowledge of the Seller,
threatened, at law, in equity, in arbitration or before any governmental
authority against the Company.

 

3.4.        Governmental Authorization; Third Party Consents. No consent,
approval, authorization, order, registration or qualification (each, an
“Authorization”) of or with any governmental authority or any other person is
required for the execution, delivery or performance (including, without
limitation, the sale of the Shares) by, or enforcement against, the Company of
this Agreement or the consummation by the Company of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

 

3.5.        Capitalization.

 

3.5.1.        The Company’s authorized capital stock consists solely of
75,000,000 shares of common stock, of which 5,110,000 shares are issued and
outstanding, and zero authorized shares of preferred stock, of which no shares
is issued and outstanding. All shares of Company stock are owned of record by
the shareholders in the amounts set forth in the Shareholder’s list attached
hereto as Exhibit A. There are no outstanding dividends, whether current or
accumulated, due or payable on any of the capital stock of the Company.

 

3.5.2.       Each Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Shares. The Shares, when issued to
the Purchaser pursuant to this Agreement, will be: (i) duly authorized, validly
issued, and outstanding; (ii) fully paid, non-assessable, and free of preemptive
rights; and (iii) free and clear of any and all pledges, claims, restrictions,
charges, liens, security interests, encumbrances, or other interests of third
parties of any nature whatsoever. As of the date hereof: (i) there are no
outstanding options, warrants, rights, commitments, or agreements of any kind
for the issuance or sale of, or outstanding securities convertible into, any
additional shares of capital stock of any class of the Company; (ii) there are
no voting trusts, voting agreements, proxies, or other agreements, instruments,
or undertakings with respect to the voting of any Company securities to which
the Company or any of its shareholders is a party; and (iii) there are no
restrictions on transfer of any Company securities except for restrictions
imposed by applicable laws or by the express terms of this Agreement. There are
no contracts, commitments, understandings or arrangement by which the Company is
bound to issue additional registered capital, share capital or other securities.

 



 

 

 

3.6.Agreements. Except for this Agreement and the Escrow Agreement (as
hereinafter defined), and except as disclosed in SEC Reports(as hereinafter
defined), there are no agreements, understandings, instruments, contracts or
proposed transactions, or judgments, orders, writs or decrees, to which the
Company is a party or by which it is bound. The Company is not a guarantor or
indemnitor of any indebtedness of any other person, party or entity. The Company
has not declared or paid any dividends, or authorized or made any distribution
upon or with respect to any class or series of its equity securities.

 

3.7.Absence of Undisclosed Liabilities. As of the dates of the Company’s
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company.

 

3.8.Absence of All Liabilities.

 

3.8.1. The Company has no liabilities, either accrued or contingent, whether or
not of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due. The Company has fully paid all debtors, vendors and service
providers for all obligations that have become due and payable as of the Closing
Date.

 

3.8.2. There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, Seller or the Company’s properties or
business. The Company has not entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any property
owned, operated, leased, or used by the Company. The Company has not received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any property owned,
operated, leased, or used by the Company or any facilities or operations
thereon.

 

3.8.3. The Company has filed all tax returns required to have been filed. All
such tax returns were correct and complete in all material respects. All taxes
owed by the Company (whether or not shown on any tax return) have been paid. The
Company currently is not the beneficiary of any extension of time within which
to file any tax return. To the Company’s knowledge, no claim has ever been made
by an authority in a jurisdiction where the Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
actual, pending or, to the Company’s knowledge, threatened liens, encumbrances,
or charges against any of the assets of the Company arising in connection with
any failure (or alleged failure) to pay any tax. The Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party. To the Company’s knowledge, there is no
dispute or claim concerning any tax liability of the Company either claimed or
raised by any authority in writing. The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

 

3.9. Financial Statements. The Company’s financial statements fairly present the
financial condition of the Company at the dates of said statements and the
results of its operations for the periods covered thereby and will be prepared
in accordance with generally accepted accounting principles and practices
consistently applied and consistent with the books and records of the Company.

 

3.10. Binding Effect. This Agreement has been duly executed and delivered by the
Seller, and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 



 

 

 

3.11. Private Offering. No registration of the Shares, pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
“blue sky” laws, will be required by the sale of the Shares in the manner
contemplated in Section 1 herein. Seller agrees that neither he or she, nor
anyone acting on his or her behalf, shall offer to sell the Shares or any other
securities of the Company so as to require the registration of the Shares
pursuant to the provisions of the Securities Act of 1933, as amended, or any
state securities or “blue sky” laws.

 

3.12. No Shell Company. The Company is not, nor has it ever been, the type of
“issuer” defined in Rule 144(i)(1) under the 1933 Act (a “Shell Company”). The
Seller acknowledges and agrees that (a) it is essential to the Purchaser that
the Purchaser be able to sell Shares the Purchaser receives under the Agreement
in reliance on Rule 144, (b) if the Company were or ever had been a Shell
Company, any Share received by the Purchaser under the Agreement could not be
sold in reliance on Rule 144 (at least without satisfying additional
conditions), and (c) Purchaser is relying on the truth and accuracy of the
Seller’s representation in the foregoing sentence and the availability of Rule
144 with respect to Purchaser’s selling of Shares in entering into this
Agreement, purchasing the Shares.

 

3.13. Disclosure. Each Seller understands and confirms that Purchaser are
relying on the representations, warranties and covenants contained in this
Agreement and the disclosures set forth in the reports, forms and other
documents filed with the United States Securities Exchange by the Company
(collectively, the “SEC Reports”) in entering into this Agreement. All
disclosures contained in the SEC Reports or otherwise provided to Purchaser
regarding the Company, its businesses and the transactions contemplated hereby,
furnished by or on behalf of such Seller or the Company are complete, true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

3.14        SEC Report.

 

3.141. From and after the Closing Date until the filing of the Immediate Report
with the SEC, the Seller shall timely collect and deliver necessary information
of the Company’s business or operation prior to and as of the Closing Date for
the purpose of preparing the Immediate Report and shall use its best efforts to
cooperate with the Company and the Company’s auditor in connection with the
auditor’s review on the Immediate Report.

 

3.142. From and after the Closing Date, in the event the SEC notifies the
Company of its intent to review any SEC Report filed prior to the Closing Date
or the Company receives any oral or written comments from the SEC with respect
to any SEC Report filed prior to the Closing Date or any disclosure regarding
the Company business or operations, as in existence through the date hereof in
any SEC Report or registration statement filed after the Closing Date, the
Purchaser shall promptly notify the Seller and the Seller shall make
commercially reasonable efforts to cooperate with the Purchasers in connection
with such review and response.

 

3.15. Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of the Purchaser, after the Closing Date, the Seller shall
use reasonable best efforts to provide such information available to them,
including information, filings, reports, financial statements or other
circumstances of the Company occurring, reported or filed prior to the Closing,
as may be necessary or required by the Company for the preparation of the
post-Closing Date reports that the Company is required to file with the
Commission to remain in compliance and current with its reporting requirements
under the Exchange Act, or filings required to address and resolve matters as
may relate to the period prior to the Closing and any Commission comments
relating thereto or any Commission inquiry thereof.

 



 

 

 

4.Representations and Warranties of the Purchaser.

 

The Purchaser represent, warrant, agree and covenant, severally and not jointly,
to Seller, as follows:

 

4.1 Purchaser is Not a U.S. Person. Purchaser represents and warrants that: (A)
such Purchaser is not a U.S. person as defined in Rule 902 of Regulation S under
the Securities Act (each, “U.S. person”); (B) all offers to acquire the Shares
were made to the Purchaser while the Purchaser was outside the United States;
(C) the Purchaser’s request to acquire the Shares originated while the Purchaser
was outside of the United States, (D) neither the Shares nor any interest
therein will be transferred within the United States, its territories or
possessions or to any U.S. person and (E) the Shares have not been acquired for
the benefit of any U.S. person.

 

4.2. Residency. Purchaser is a resident of the jurisdiction set forth
immediately next to Purchaser’s name on the signature page.

 

4.3. Limits on Transfer or Re-sale. The Purchaser acknowledges and agrees that:
(i) the sale of the Shares pursuant to this Agreement has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and the Company hares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Company hares are resold or
Transferred to an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act (or a successor rule) (“Rule 144”)) of the Purchaser who agrees
to sell or otherwise Transfer the Securities only in accordance with this
Section 5.03 who is a non US Person(d) the Shares are resold pursuant to Rule
144, or (e) the Shares are resold pursuant to Regulation S under the Securities
Act (or a successor rule) (“Regulation S”); (ii) any resale or Transfer of such
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale or
transfer of such Shares under circumstances in which the Seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; (iii) neither the Company, nor any Seller, nor any other person is
under any obligation to register such Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case); and (iv) in the absence of an effective
registration statement under the Securities Act and any applicable state
securities laws applicable to the Shares or an exemption from such registration,
the Purchaser may have to hold the Shares indefinitely and may be unable to
liquidate them in case of an emergency.

 

4.4. Reliance on Exemptions. Each Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 

4.5. Restrictions on Transferability. Each Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend(s).

 

(a)THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 



 

 

 

(b)THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “S” (17 C.F.R.
230.901THROUGH 230.905 AND ITS PRELIMINARY NOTES) UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A
U.S. PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(c)Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

4.6. Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

4.7. Investment Intent. The Purchaser is acquiring the Shares for their own
account for investment, and not with a view toward distribution thereof. The
Purchaser further represents that it does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Purchaser represents that it has not been formed for the specific
purpose of acquiring the Shares. The Purchaser acknowledges that an investment
in the Securities is a high-risk, speculative investment.

 

4.8. No Advertisement. The Purchaser acknowledge that it is offered by the
Company to be in direct communication with the Seller, and not through any
advertisement or general solicitation of any kind.

 

4.9. Knowledge and Experience. The Purchaser acknowledge that they have been
encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchaser acknowledge that the Company has given
them and Purchaser’ Counsel access to all information relating to the Company’s
business that they or any one of them have requested. The Purchaser acknowledge
that they have sufficient business and financial experience, and Knowledge
concerning the affairs and conditions of the Company so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 

4.10. Authorization; Enforcement. This Agreement has been duly executed and
delivered on behalf of the Purchaser, and this Agreement constitutes the valid
and binding agreement of the Purchaser and is enforceable against the Purchaser
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

 

4.11. Non-Contravention. Neither the execution, delivery or performance of this
Agreement by the Purchaser, nor the consummation by the Purchaser of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions of this Agreement shall (a) violate any provision of its
governing documents, (b) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or consent or
approval under, any note, bond, mortgage, indenture, deed of trust or other
agreement, contract or instrument to which the Purchaser is bound or by which
the Purchaser or any of its properties or assets may be bound or affected, or
(c) result in the imposition of any Lien upon any of the properties or assets of
the Purchaser, except in the case of clause (b) and (c), as would not have a
material adverse effect on the Purchaser.

 

4.12. Litigation. There are no court, administrative, arbitration, mediation or
other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person (collectively,
“Proceedings”) pending or, to the actual Knowledge of the Purchaser, threatened
against the Purchaser which seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.

 



 

 

 

4.13. Ability to Carry Out Obligations. The Purchaser, as to itself, has the
power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

 

5.Acknowledgement of Escrow Agent as Purchaser Counsel. The Seller and Purchaser
hereby acknowledge that they are parties to that certain Escrow Agreement of
even date hereof, by and among McMurdo Law Group, LLC (the “Escrow Agent”), the
Purchaser and the Seller (the “Escrow Agreement”), pursuant to which the Seller
and the Purchaser established an escrow account and appointed Escrow Agent to
serve as the escrow agent thereto in accordance with the terms and conditions of
the Escrow Agreement. The Seller and the Purchaser hereby acknowledge that
Escrow Agent: (i) is legal counsel to the Purchaser; (ii) has explained to each
of it the potential conflicts arising from having legal counsel to the Purchaser
serve as the Escrow Agent; and (iii) has advised each of them to seek
independent counsel to review the terms of this Agreement and the Escrow
Agreement. The Purchaser and the Seller hereby expressly acknowledge their
appointment of Escrow Agent to serve as the escrow agent in accordance with the
terms and conditions of the Escrow Agreement.

 

6.Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchaser and Seller. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of New York. The Agreement will be government by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 



SELLER:         /s/Zur Dadon     Zur Dadon         COMPANY:         Spirit
International, Inc.
A Nevada corporation         By: /s/Zur Dadon     Name: Zur Dadon
Title: CEO       Address: 2620 Regatta Drive, Suite 102,
  Las Vegas, NV  

 

PURCHASER:         Kimho Consultants Company Limited   A Hong Kong limited
liability company         By: /s/Kimberly Leung     Name: Kimberly Leung
Title: Director       Address: Unit 1510, Tower 1, Silvercord Centre,
 30 Canton Road, Tsim Sha Tsui,
 Kowloon, Hong Kong  

 

 